                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO

                                                *
PABLO CASELLAS TORO,                            *
                                                *           3:20-CV-1014
       Plaintiff,                               *
                                                *
       v.                                       *
                                                *
LORRAINE MARTINEZ ADORNO,                       *           ORDER GRANTING STAY
SUPERINTENDANT,                                 *
                                                *
       Defendant.                               *
                                                *

       Before the Court is Plaintiff Pablo Casellas Toro’s Motion to Stay Proceedings. ECF

No. 10. Defendant Lorraine Martinez Adorno did not file a response by the March 16 deadline.

See id. The matter is fully submitted.

       Plaintiff’s petition under 28 U.S.C. § 2254 challenges, among other issues, his conviction

by a non-unanimous jury. ECF No. 3 at 31. The U.S. Supreme Court is expected to resolve the

constitutionality of such convictions when it issues an opinion in Ramos v. Louisiana, No. 18-

5924. The Supreme Court heard oral argument in that case on October 7, 2019, and its term

concludes on June 29, 2020. Supreme Court Calendar: October 2019 Term, U.S. Supreme

Court, https://www.supremecourt.gov/oral_arguments/2019TermCourtCalendar.pdf (last visited

April 3, 2020). Plaintiff moves to stay these proceedings until the Supreme Court issues a

written opinion in order to preserve judicial economy. ECF No. 10.

       This Court agrees. Plaintiff’s § 2254 petition is stayed until the Supreme Court (1) issues

an opinion in Ramos or (2) June 30, 2020, whichever occurs earlier.




                                                1
IT IS SO ORDERED.

Dated this 3rd day of April 2020.




                                    2
